The disposition of this case in the Supreme Court depends upon whether or not the evidence at trial in the court below was sufficient to sustain the verdict and judgment.
The suit was an action in replevin. The defendant claimed right to possession of the property, which was a certain lot of furniture, by reason of the fact that he was assignee of the rights of a mortgagee who went into possession of the property with the knowledge and assent of the owner and he held the property to secure the payment in part of the mortgage lien, which mortgage was in the form of a bill of sale that his assignor was in possession of the property for a number of years prior to the assignment of his lien and that defendant was in possession of the property when the plaintiff in replevin was alleged to have acquired title to the property.
The evidence is conflicting. But, there is substantial evidence to support the verdict and judgment and, therefore, this Court should not assume to reverse the same.
The judgment should be affirmed. It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.
                          ON REHEARING.